Title: To George Washington from William Heath, 18 January 1781
From: Heath, William
To: Washington, George


                        
                            Dear General
                            West Point Jany 18th 1781
                        
                        Yesterday afternoon I received the enclosed from Colonel Hull—The Newspapers are sent up by the Bearer.
                        It gives me pain so frequently to represent to your Excellency our wants, but necessity compels me. No beef
                            Cattle have arrived since I had the honor last to write you on that head, nor do I hear of any coming—The beef salted in
                            bulk is all gone—Yesterday the Comissary began to issue the corned barrell beef; a few days will exhaust the whole of it.
                            nothing remains after that but the Irish beef. and even if that could be broken in upon, is but a triffle—I some days since
                            wrote Colonel Blaine, Colo. Hay & Mr Stevens our situation and urged that if beef Cattle could not be obtained,
                            the beef salted in bulk at Fish Kill, the Landing, & Poughkeepsie should be forwarded; such of those gentlemen as I
                            have received answers from, have advised the sending boats up the river, to fetch down the beef from Poughkeepsie. orders
                            have been given for the purpose, but I am informed that it is impossible for boats to get up the river as far as
                            Poughkeepsie. this will render it indispensibly necessary, that the Q. Master should immediately have recourse to land
                            transportation, at least to such place, or places, as the river is yet open from which the boats may take it to the Fort,
                            the waggons should also convey, what will be necessary for the Connecticutt & New Hampshire Lines immediately to
                            them they all at present depend on the Magazine here, as do all the other Posts below. I directed the Commissary at Kings
                            Ferry to trace his flour from Ringwood, which would save a considerable length of transportation; inclosed is a line I have
                            this morning received from him. I have enjoyned the utmost attention, & evey exertion on the Commissary, &
                            G. Q.M. to draw in supplies; but circumscribed as they are, both as to place and powers; but little can be done by them, we
                            must depend on those who have greater powers, and without whose uncommon exertions at this time a time of extreme distress
                            here is not far distant as Your Excellency has the return before you. it is almost needless to observe, that the whole of
                            the salted beef in Colonel Hays hands, is but about sixteen days distance for the Troops—The nation cannot be diminished—there is at present great complaints of its scantiness since the salt meat has been issuing, & representations
                            from the Officers of several Brigades, that the pound of salted meat, which in general is exceedingly lean, consequently a
                            large proportion of bone is not sufficient to subsist the Troops—The pound of fresh beef usually issued has been cooked
                            in soup, which has afforded much more nourishment, than can be derived from the pound of salt meat.
                        The Troops suffer exceedingly on account of the want of rum, be the duty or fatigue what it may, not a drop
                            of rum can be issued to them, altho a quantity has for some time been laying at Claverack. I have the honor to be with the
                            greatest respect Your Excellencys most Obedient Servant
                        
                            W. Heath

                        
                     Enclosure
                                                
                            

                                
                                Dear Genl
                                G. Smiths Crompond Jany 16 1781 2 OClock P.M.
                            
                            I send you herewith the York Papers as late as the 12th int. Colo Tilghman has been polite enough to send
                                me the Philadelphia Paper and requested me to send him the York Papers.
                            Must therefour request, as soon as is convenient, that they may be sent to Head Quarters.
                            I have pretty good Authority to inform you, that last Friday or Saturday, three Regiments went across to
                                the Gersies, that all their shipping are collected in the North River, that three or four Nights ago, no Light was
                                permitted to be seen in the City after six oClock, and that an Expedition is in Contemplation—Your, Sir, Your most
                                obedt Servt
                            
                                Wm Hull Lt Coll
                            
                        P.S. Cannot Mr. Gusthy supply me with some Ropes.
                        
                     Enclosure
                                                
                            
                                Honourd Genl,
                                Kings Ferry 17 Jany 1781
                            
                            I take the freedom to acquaint you that we are intirely out of every article of provision—It was not in
                                Mr Pyes power to procure teams to go to Ringwood on account of the Roads being so very bad nor is it in our power to
                                get any beef unless from west Point as the Receiver of Cattle in Fish Kill has not one beast on Hand & informs
                                me he dont know when he will have any—So our whole Dependance at present is on your honor—if there is any Rum come to
                                hand hope you wont forget us. I am Honourd Genl with Respect For David Pye A.C. Issues your Most Obedt Servt 
                            
                                Geo. Knox
                            
                        
                        
                    